OPINION
This appeal involves the same facts and issues that were raised in three other cases which were consolidated on appeal.State v. Reynolds  (Nov. 19, 1999), Montgomery App. No. 17819, unreported; State v. Dietrich (Nov. 19, 1999), Montgomery App. No. 17821, unreported; State v. Lefforge III (Nov.  19, 1999), Montgomery App. No. 17822, unreported.  In all three cases we reversed and remanded.  A copy of that decision is attached hereto and incorporated herein.  On the authority of those cited cases, the State's assignment of error in this appeal is sustained, the judgment is reversed, and the case is remanded.
WOLFF, J. and FAIN, J., concur.
Copies mailed to:
Robert N. Farquhar
Raymond J. Dundes
Hon. Robert L. Deddens